Appeal by the defendant from a resentence of the Supreme Court, Kings County (Brennan, J.), imposed June 7, 2011, which, upon his conviction of robbery in the first degree (two counts), upon a jury verdict, imposed a period of postrelease supervision in addition to the determinate term of imprisonment previously imposed on March 1, 2000.
Ordered that the resentence is affirmed.
Contrary to the defendant’s contention, his resentencing to a term which included the statutorily required period of post-release supervision did not subject him to double jeopardy or violate his right to due process of law, since, at the time he was resentenced, he had not yet completed the sentence of imprisonment originally imposed upon him (see People v Lingle, 16 NY3d 621, 630 [2011]; People v Dolberry, 95 AD3d 1357 [2012]; People v Dawkins, 87 AD3d 550 [2011]). Rivera, J.P., Angiolillo, Chambers and Roman, JJ., concur.